Order on reargument, denying plaintiff’s motion to cancel certain tax liens held by the village of North Tarrytown, and vacating and setting aside the original order granting such motion, affirmed, with ten dollars costs and disbursements. The issue of priority between plaintiff’s lien and the prior liens of the village of North Tarry-town was presented by the complaint and demand for judgment therein, for which *998purpose the village was made a party defendant. The village defaulted. Nevertheless, the judgment of foreclosure as entered did not adjudicate that plaintiff’s lien was superior to the village liens in question. On the contrary, the adjudication as contained in the judgment is simply that plaintiff’s lien is superior to all other liens “ which became liens on the said premises on or after February 1st, 1938.” The village liens in question were such prior to that time. The only issue which is presented by this motion is whether or not the judgment of foreclosure adjudicated the subordination of the prior liens of the village. Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.